DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/12/2022:
Claims 1-3, 7 and 8 have been amended. 
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2012/0148895 to Fujikawa et al. 
With respect to claim 1, Fujikawa et al. teach a cooling unit 20 (a partition member) which partitions between a pair of unit batteries 10 or a partition member which partitions between a unit battery 10 and a case 30 (a member) other than the unit battery 10, comprising: a first surface; and a second surface opposite to the first surface (Fujikawa et al.: Sections [0042]-[0043]; Figs. 1 and 2). 

Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to satisfy (θp1 / θp2) / (θd1 / θd2) ≤ 1.0 × 10-4. 
wherein θd1, θd2, θp1, and θp2 defined as follows: 
θd1: when a first point existing on a first surface of the partition member reaches 150ºC, thermal resistance per unit area in a thickness direction defined by a difference in temperature between the first point and a second point at a plane-symmetrical position to the first point with respect to a division plane that bisects the partition member in the thickness direction on a second surface; 
θp1: when the first point existing on the first surface of the partition member reaches 150ºC, thermal resistance per unit area in a plane direction defined by a difference between a temperature at a first intersection point where a straight line connecting the first point and the second point and the division plane intersect each other and a temperature at a point on the division plane at a position at a distance that is 1/2 of a length of the partition member in a long axis direction from the first point in the long axis direction; 
θd2: when the entire first surface is set to 40ºC, thermal resistance per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a third point at a same position as the first point and a fourth point at a same position as the second point; and 
θp2: when the entire first surface is set to 40ºC, thermal resistance per unit area in the plane direction of the partition member which is defined by a difference between a temperature at an intersection point where a straight line connecting the third point and the fourth point and the division plane intersect each other and a temperature at a point on the division plane at a position at a distance that is 1/2 of the length of the partition member in the long axis direction from the intersection point in the long axis direction. 

With respect to claim 2, Fujikawa et al. teach a cooling unit 20 (a partition member) which has a thickness direction and a plane direction perpendicular to the thickness direction and which partitions any of a set of n-number (where n is a positive integer) of unit batteries 10 arranged in the plane direction, a set of m-number (where m is a positive integer) of unit batteries 10 which differs from the set of n-number of unit batteries 10 arranged in the plane direction, members other than unit batteries 10, and a combination of the m-number of unit batteries 10 and the members other than unit batteries 10, 
the cooling unit 20 (the partition member) having a long axis direction and a short axis direction respectively included in the plane direction and having a first surface and a second surface facing opposite directions in the thickness direction, 
the set of n-number of unit batteries 10 being respectively in contact with the first surface and including a first unit battery 10 and a third unit battery 10 arranged apart from each other by a first distance, the set of m-number of unit batteries being in contact with the second surface and including a second unit battery 10 which opposes the first unit battery 10 across the partition member (Fujikawa et al.: Sections [0042]-[0043]; Figs. 1 and 2). 
    PNG
    media_image1.png
    731
    751
    media_image1.png
    Greyscale


Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to satisfy (θp1 / θp2) / (θd1 / θd2) ≤ 1.0 × 10-4. 
when an entire surface with which the first unit battery is in contact is set to 150ºC, thermal resistance (θd1) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a first point at the first distance in the long axis direction toward a side of the third unit battery from a center point of a surface on which the first unit battery comes into contact with the partition member and a second point at a plane-symmetrical position to the first point with respect to a division plane that bisects the partition member in the thickness direction on the second surface, 
thermal resistance (θp1) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a first intersection point where a straight line connecting the first point and the second point and the division plane intersect each other and a temperature at a point at a second distance which is 1/2 of a length by which the partition member and the first unit battery are in contact with each other in the long axis direction and which is longer than the first distance in the plane direction of the partition member on the division plane from the first intersection point on the division plane, 
when the entire surface with which the first unit battery is in contact is set to 40ºC, thermal resistance (θd2) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a third point at a same position as the first point and a fourth point at a same position as the second point, and 
thermal resistance (θp2) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a second intersection point where a straight line connecting the third point and the fourth point and the division plane intersect each other and a temperature at a point on the division plane separated by the second distance in the plane direction of the partition member from the first intersection point on the division plane satisfy the formula. 

With respect to claim 3, Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to satisfy θd1 / θp1 ≥ 1.0 × 102.

With respect to claim 5, Fujikawa et al. teach an assembled battery including the partition member (Fujikawa et al.: Sections [0042]-[0043]; Figs. 1 and 2).

With respect to claim 6, Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to have a heat amount that is transferred from a unit battery in which an abnormal temperature rise had occurred to a unit battery opposing, in the thickness direction of the partition member, the unit battery in which an abnormal temperature rise had occurred is controlled by increasing the thermal resistance (θd1) per unit area in the thickness direction of the partition member and reducing the thermal resistance (θp1) per unit area in the plane direction. 

With respect to claim 7, Fujikawa et al. teach a heat transfer control method of an assembled battery, the assembled battery including a cooling unit 20 (a partition member) which partitions between three batteries 10 (a pair of unit batteries) or a cooling unit 20 (a partition member) which partitions between a unit battery 10 and a case 30 (a member) other than the unit battery 10, 
the cooling unit 20 (the partition member) having a thickness direction and a plane direction perpendicular to the thickness direction, having a long axis direction and a short axis direction respectively included in the plane direction, and having a first surface and a second surface facing opposite directions in the thickness direction (Fujikawa et al.: Sections [0042]-[0043]; Figs. 1 and 2).

Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to have the heat transfer control method comprising controlling a heat amount transferred via the cooling unit 20 (the partition member) from the first unit battery 10 by satisfying: 
(θp1 / θp2) / (θd1 / θd2) ≤ 1.0 × 10-4
when a first point on the first surface of the partition member reaches 150ºC, thermal resistance (θd1) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between the first point and a second point at a plane-symmetrical position to the first point with respect to a division plane that bisects the partition member in the thickness direction on the second surface; 
thermal resistance (θp1) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a first intersection point where a straight line connecting the first point and the second point and the division plane intersect each other and a temperature at a point on the division plane at a position at a distance that is 1/2 of a length of the partition member in the long axis direction from the first intersection point in the long axis direction; 
when the entire first surface is set to 40ºC, thermal resistance (θd2) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a third point at a same position as the first point and a fourth point at a same position as the second point; and 
thermal resistance (θp2) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a second intersection point where a straight line connecting the third point and the fourth point and the division plane intersect each other and a temperature at a point on the division plane at a position at a distance that is 1/2 of the length of the partition member in the long axis direction from the second intersection point in the long axis direction. 

With respect to claim 8, Fujikawa et al. teach a heat transfer control method of an assembled battery, the assembled battery including a cooling unit 20 (a partition member) which has a thickness direction and a plane direction perpendicular to the thickness direction and which partitions any of a set of n-number (where n is a positive integer) of unit batteries 10 arranged in the plane direction, a set of m-number (where m is a positive integer) of unit batteries 10 which differs from the set of n-number of unit batteries 10 arranged in the plane direction, members other than unit batteries 10, and a combination of the m-number of unit batteries 10 and the case 30 (the members) other than unit batteries 10, 
the cooling unit 20 (the partition member) having a long axis direction and a short axis direction respectively included in the plane direction and having a first surface and a second surface facing opposite directions in the thickness direction, 
the set of n-number of unit batteries 10 being respectively in contact with the first surface and including a first unit battery 10 and a third unit battery 10 arranged apart from each other by a first distance, the set of m-number of unit batteries 10 being in contact with the second surface and including a second unit battery 10 which opposes the first unit battery 10 across the partition member (Fujikawa et al.: Sections [0042]-[0043]; Figs. 1 and 2).

Fujikawa et al. teach the same partition member, therefor, lacking of any clear distinction between the claimed partition member and those disclosed by Fujikawa, it would be inherent for partition member of Fujikawa et al. to have the heat transfer control method comprising controlling a heat amount transferred via the partition member from the first unit battery by having the following satisfy: 
(θp1 / θp2) / (θd1 / θd2) ≤ 1.0 × 10-4 
when an entire surface with which the first unit battery is in contact is set to 150ºC, thermal resistance (θd1) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a first point at the first distance in the long axis direction toward a side of the third unit battery from a center point of a surface on which the first unit battery comes into contact with the partition member and a second point at a plane-symmetrical position to the first point with respect to a division plane that bisects the partition member in the thickness direction on the second surface; 
thermal resistance (θp1) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a first intersection point where a straight line connecting the first point and the second point and the division plane intersect each other and a temperature at a point at a second distance which is 1/2 of a length by which the partition member and the first unit battery are in contact with each other in the long axis direction and which is longer than the first distance in the plane direction of the partition member on the division plane from the first intersection point on the division plane; 
when the entire surface with which the first unit battery is in contact is set to 40ºC, thermal resistance (θd2) per unit area in the thickness direction of the partition member which is defined by a difference in temperature between a third point at a same position as the first point and a fourth point at a same position as the second point; and 
thermal resistance (θp2) per unit area in the plane direction of the partition member which is defined by a difference between a temperature at a second intersection point where a straight line connecting the third point and the fourth point and the division plane intersect each other and a temperature at a point on the division plane separated by the second distance in the plane direction of the partition member from the first intersection point on the division plane. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as obvious over US Patent Application Publication 2012/0148895 to Fujikawa et al. 
With respect to claim 4, Fujikawa et al. does not specifically teach the partition member, wherein when a thickness of the unit battery in contact with the partition member is L [mm], the thickness of the partition member is L/50 mm or more and L/5 mm or less. 
However, Fujikawa et al. teach when a diameter of the unit battery 10 in contact with the partition member is D. It would have been obvious as of the effective filing dated of the claimed invention to have the thickness of the partition member is D/50 mm or more and D/5 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Fujikawa does not specifically teach the same partition member as claimed.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, the claim do not specify the structure or the material composition of the claimed partition, in other words any partition or separation plate would read on the claimed partition. Second, the expression or the formula in the claims are the thermal property of the partition which is a function or feature of the partition. In other words, any partition meets the claimed partition in terms of structure and material composition would also meets the thermal property as claim. Third, the water inside the sealant of Fujikawa is just one example and many other material maybe used, please see [0063]. Further the applicant did not take the material of the layer into account at all. Lastly, the thermal property of the partition is also depends on the thickness, the distance between the partition and the battery, or maybe any other layers in between.
Therefore the rejections will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        7/16/2022